                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            CIVIL ACTION NO. 4:19-CV-00053


  PENN NATIONAL SECURITY
  INSURANCE COMPANY AND
  PENNSYLVANIA NATIONAL
  MUTUAL CASUALTY INSURANCE
  COMPANY,                                             DECLARATORY JUDGMENT
                                                            COMPLAINT
                   Plaintiffs,

                   v.

  EAST CAROLINA MASONRY, INC.,

                   Defendant.



         COME NOW the Plaintiffs, Penn National Security Insurance Company (“Penn National

Security”) and Pennsylvania National Mutual Casualty Insurance Company (“Pennsylvania

National”), by and through counsel, and pursuant to Rules 7, 8 and 57 of the Federal Rules of Civil

Procedure, and file this Declaratory Judgment Complaint against Defendant East Carolina

Masonry, Inc. (“ECM”) as follows:

                                     Preliminary Statement

         1.      Pursuant to 28 U.S.C. § 2201, Penn National Security and Pennsylvania National

(collectively, “Penn National”) seek a declaratory judgment and adjudication concerning

the rights, obligations and liabilities of the parties with respect to coverage under policies of

insurance issued by Penn National to ECM with respect to claims against ECM in an action

captioned “New Bern Riverfront Development, LLC, v. Weaver Cooke Construction, LLC, et al.

and Weaver Cooke Construction, LLC, et al. v. Skysail Owners Association, Inc., et al.,”




22232900.v1
              Case 4:19-cv-00053-FL Document 1 Filed 04/09/19 Page 1 of 12
(Adversary Proceeding No. 10-00023-8-JRL), pending before the U.S. Bankruptcy Court

for the Eastern District of North Carolina, Eastern Division.

                                            Jurisdiction

         2.      Jurisdiction over the claims contained herein is invoked pursuant to 28 U.S.C.

§ 1332(a)(1) and (c) in that there is complete diversity of citizenship between the parties and

the amount of controversy exceeds the sum of $75,000.

                                               Venue

         3.      This declaratory judgment action properly lies in the U.S. District Court

for the Eastern District of North Carolina, pursuant to 28 U.S.C. § 1391(b) because ECM

is a corporation organized under the laws of the State of North Carolina with its principal place of

business in Greenville, Pitt County, North Carolina, and because the policies of insurance at issue

in this action were issued to ECM in this judicial district and the construction project at issue in

the underlying adversary proceeding for which coverage is sought is located in this judicial district,

and therefore, a substantial part of the events giving rise to this action occurred in this judicial

district.

                                               Parties

         4.      Penn National Security is an insurance company duly organized and existing under

the laws of the State of Pennsylvania, with its principal place of business located in Harrisburg,

Pennsylvania.

         5.      Pennsylvania National is an insurance company duly organized and existing

under the laws of the State of Pennsylvania, with its principal place of business located in

Harrisburg, Pennsylvania.




                                                  2
22232900.v1
              Case 4:19-cv-00053-FL Document 1 Filed 04/09/19 Page 2 of 12
         6.      Upon information and belief, ECM is a corporation organized and existing

under the laws of the State of North Carolina with its principal place of business in Greenville,

North Carolina. The registered agent for ECM is Stephen M. Harrington with a mailing address

of 1000 Port Terminal Road, Greenville, North Carolina 27858.

                                               Facts

         7.      On March 30, 2009, New Bern Riverfront Development, Inc. (“New Bern”)

filed a complaint against Weaver Cooke Construction Company, LLC (“Weaver Cooke”) and

other defendants in the Superior Court of Wake County, North Carolina, C.A. 09-CvS-4770

(the “State Court Action”), asserting claims arising from alleged defects in the construction of the

Skysail Condominiums located on the Trent River waterfront in New Bern, North Carolina

(“Project”).

         8.      On November 30, 2009, New Bern filed a voluntary petition seeking relief under

Chapter 11 of the Bankruptcy Code, and removed the State Court Action to the United States

District Court of the Eastern District of North Carolina, where such action is currently pending

before United States Bankruptcy Court for the Eastern District of North Carolina, captioned “New

Bern Riverfront Development, LLC, v. Weaver Cooke Construction, LLC, et al. and Weaver Cooke

Construction, LLC, et al. v. Skysail Owners Association, Inc., et al., No. 10-00023-8-JRL (the

“Adversary Proceeding”).       Copies of New Bern’s First Amended Complaint and First

Supplemental Complaint in the Adversary Proceeding are attached hereto as Exhibits 1 and 2,

respectively, and incorporated by reference.

         9.      Weaver Cooke filed a Third-Party Complaint against ECM and others

in the Adversary Proceeding.     A copy of Weaver Cooke’s Second Third-Party Complaint

is attached hereto as Exhibit 3, and incorporated by reference.



                                                 3
22232900.v1
              Case 4:19-cv-00053-FL Document 1 Filed 04/09/19 Page 3 of 12
         10.      It is alleged in the Adversary Proceeding that Weaver Cooke and New Bern entered

into a contract for the construction of the Project on or about July 27, 2006, whereby Weaver

Cooke was required to construct condominium, parking, recreational, common area, and related

facilities.

         11.      New Bern alleges that Weaver Cooke failed to complete the work required by

the contract between Weaver Cooke and New Bern for the construction of the Project, and to cure

or correct its material and substantial breach of the contract. Further, New Bern alleges that

Weaver Cooke wrongfully refused to discharge or otherwise cancel assigned liens for units of the

Project for which Weaver Cooke had already provided lien waivers.

         12.      Based upon these allegations, New Bern asserts claims for Breach of Contract,

Willful & Egregious Breach, Bad Faith, Breach of the Covenant of Good Faith, Unfair and

Deceptive Trade Practices against Weaver Cooke in the Adversary Proceeding.

         13.      It is alleged in the Adversary Proceeding that in 2006 and 2007, Weaver Cooke

entered into written subcontract agreements with contractors, including ECM, to perform work on

the Project. Specifically, Weaver Cooke claims to have entered into a subcontract with ECM to

provide masonry work on the Project.

         14.      Weaver Cooke alleges in its Second Third-Party Complaint that New Bern

has alleged and asserted that work performed by Weaver Cooke in connection with the Project

through the Third-Party Defendants (including ECM) was defective and not in conformance with

the requirements of the contract between Weaver Cooke and New Bern for the construction of the

Project, and that New Bern alleges that Weaver Cooke is responsible for the cost of repairing or

replacing such work, and other damages as an alleged consequence thereof.




                                                  4
22232900.v1
               Case 4:19-cv-00053-FL Document 1 Filed 04/09/19 Page 4 of 12
         15.      Weaver Cooke further alleges that at least some portions of the deficiencies and

nonconformities alleged and asserted by New Bern against Weaver Cooke in relation to the Project

relate to the work, design, labor performed and/or materials supplied by each of the said Third-

Party Defendants (including ECM) in connection with their Subcontracts; and relate to injury or

damage to property other than that of the Third-Party Defendant, and to property other than

property which is the subject of their Subcontract.

         16.      Based upon these allegations, Weaver Cooke asserts claims for Negligence,

Contractual Indemnity, and Breach of Contract against each of the Third-Party Defendants

(including ECM) in the Adversary Proceeding.1

         17.      On March 23, 2017, the bankruptcy court granted summary judgment in favor of

ECM on the Negligence claim asserted by Weaver Cooke against ECM, in accordance with

an order entered by the district court on March 17, 2017, finding that the damages Weaver Cooke

sought in negligence from ECM in the Adversary Proceeding are to property that was the subject

of the subcontract between Weaver Cooke and ECM, and so such damages are considered

economic loss and ECM was entitled to summary judgment on the entirety of the claims for

Negligence asserted by Weave Cooke against ECM in the Adversary Proceeding.

         18.      Specifically, the district court held that:

                  ECM’s subcontract related to installation of the brick veneer at
                  the project. However, ECM’s subcontract and work thereunder
                  cannot be considered in isolation from other aspects of the project.
                  ECM’s subcontract was directly tied to the general contract between
                  New Bern and Weaver Cooke and the work of other subcontractors.
                  The subcontract defined ECM’s work as the masonry construction
                  portion of the general contract and required ECM to complete its
                  work in accordance with the plans and specifications for the project.
                  In addition, the subcontract required ECM to coordinate its work

1
  Although labeled as a claim for Breach of Express Warranty in the First Amended Complaint, the court
in the Adversary Proceeding concluded that such claim was in essence a breach of contract claim. [D.E. 969
(Adversary Proceeding), pp. 6-7; D.E. 1568 (Adversary Proceeding), p. 9, fn. 4).

                                                     5
22232900.v1
               Case 4:19-cv-00053-FL Document 1 Filed 04/09/19 Page 5 of 12
                  with Weaver Cooke to avoid interfering with other subcontractors’
                  work. Similarly, ECM was obligated to take precautions to protect
                  other subcontractors’ work from damage caused by its work.
                  Regarding the physical aspect of ECM’s work, it “was to be
                  integrated with the work of other subcontractors.” (Weaver Cooke’s
                  Mem. Resp. ECM’s Mot. Summ. J., DE # 28-2, at 35.) It was thus
                  within the contemplation of the parties, at the time of contracting,
                  that defects in ECM’s work could result in damage to property other
                  than the masonry construction that ECM undertook.

                  Given the relationship of ECM’s subcontract to the general contract
                  for the project and given the nature of ECM’s work, the court
                  concludes that the damages Weaver Cooke seeks in negligence from
                  ECM are to property that was the subject of the subcontract.
                  Accordingly, such damages are considered economic loss, and the
                  court reverses the bankruptcy court as to this part of its order. ECM
                  is entitled to summary judgment on the entirety of Weave Cooke’s
                  negligence claim.

Weaver Cooke Constr., LLC v. E. Carolina Masonry, Inc., No. 5:14-CV-710-BR,

2017 WL 1088290 (E.D.N.C. Mar. 17, 2017).

         19.      On June 26, 2018, the bankruptcy court granted summary judgment in favor of

ECM on the claim for Contractual Indemnity that had been asserted by Weaver Cooke against

ECM in the Adversary Proceeding.           In dismissing Weaver Cooke’s claim for Contractual

Indemnity against ECM, the court held that:

                  [P]er the language of its own subcontract, Weaver Cooke may seek
                  indemnity for those damages “arising out of or resulting from
                  Subcontractor’s performance of Subcontractor’s Work, provided
                  that such claim, damage, loss or expense is attributable to ... injury
                  to or destruction of tangible property (other than Subcontractor’s
                  Work itself).” D.E. 686, Ex. 1, ¶ 16.2 (emphasis added). To the
                  extent that Weaver Cooke seeks damages based on alleged injury to
                  these components that recovery is precluded by the language
                  just discussed.
                  ***
                  ECM’s motion for summary judgment on the contractual indemnity
                  claim is ALLOWED with respect to Weaver Cooke’s claim for
                  damages relating to “the Work” performed by ECM, that being the
                  masonry work as defined within the parties’ subcontract and the


                                                    6
22232900.v1
               Case 4:19-cv-00053-FL Document 1 Filed 04/09/19 Page 6 of 12
                  attachments thereto, any damages sought by Weaver Cooke are
                  excepted from recovery in indemnity. Further, with respect to
                  Weaver Cooke’s claim for any water intrusion damages resulting
                  from ECM’s allegedly negligent performance of its work resulting
                  in damages to other tangible property at SkySail, the motion is
                  ALLOWED on grounds that Weaver Cooke has failed to satisfy its
                  burden of showing proximate cause.

[D.E. 1568 (Adversary Proceeding), pp. 15, 20]

         20.      Accordingly, the only claim against ECM remaining in the Adversary Proceeding

is Weaver Cooke’s claim for Breach of Contract against ECM.

         21.      In support of the Breach of Contract claim asserted against ECM

in the Adversary Proceeding, Weaver Cooke alleges:

                  35.    To the extent it is determined that any of the work performed
                  by Weaver Cooke in connection with the Project was defective or
                  otherwise not in conformance with the requirements of the
                  Construction Contract, and to the extent it is determined that any
                  such alleged deficiencies or nonconformities relate to the design,
                  labor or materials supplied by Third-Party Defendants, or any of
                  them, in connection with the Project, then each such Third-Party
                  Defendant is in breach of the aforesaid warranties and guarantees.

                  36.     To the extent Weaver Cooke is liable, in any amount, arising
                  out of design, labor or materials provided by Third-Party
                  Defendants, or any of them, in connection with the Project, any and
                  all such liability being expressly denied by Weaver Cooke, then
                  such Third-Party Defendants are liable to Weaver Cooke for all such
                  amounts, as a direct and proximate result of its breach of warranty,
                  plus interest and attorney’s fees as allowed by law.


[D.E. 345 (Adversary Proceeding), p. 9]




                                     The Penn National Policies



                                                   7
22232900.v1
               Case 4:19-cv-00053-FL Document 1 Filed 04/09/19 Page 7 of 12
         22.      Penn National Security issued a commercial general liability policy,

policy no. CX9 0642354, to “East Carolina Masonry Inc.” at 1530 South Evans Street, Suite 101,

Greenville, North Carolina, effective from August 30, 2007 to August 30, 2008

(the “Penn National CGL Policy”). A copy of the Penn National CGL Policy is attached hereto as

Exhibit 4.

         23.      Pennsylvania    National   issued     a   commercial   umbrella     liability   policy,

policy no. UL90642354, to “East Carolina Masonry Inc.” at 1530 South Evans Street, Suite 101,

Greenville, North Carolina, effective from August 30, 2007 to August 30, 2008

(the “Penn National Umbrella Policy”). A copy of the Penn National Umbrella Policy is attached

hereto as Exhibit 5.

         24.      The Penn National CGL Policy and the Penn National Umbrella Policy

will be collectively referred to as the “Penn National Policies” or the “Policies”.

         25.      ECM tendered the claims against it in the Adversary Proceeding to Penn National

for a defense under the Penn National Policies.

         26.      Although Penn National contends that the Penn National Policies do not provide

coverage to ECM in the Adversary Proceeding, Penn National is currently providing a defense to

ECM in the Adversary Proceeding under a full reservation of Penn National’s rights to disclaim

coverage.

         27.      Penn National has filed the present action in order to determine the relative rights,

duties, and obligations of the parties under the Penn National Policies with regard to the claims

and damages asserted against ECM in the Adversary Proceeding.



                            COUNT I: DECLARATORY JUDGMENT



                                                    8
22232900.v1
               Case 4:19-cv-00053-FL Document 1 Filed 04/09/19 Page 8 of 12
         28.      Penn National incorporates by reference herein paragraphs 1 through 27.

         29.      ECM is not entitled to coverage under the Penn National Policies for the claims

asserted against it in the Adversary Proceeding because the Policies contain terms, conditions, and

exclusions which preclude coverage for the claims and damages sought against ECM

in the proceeding.

         30.      The claims and damages asserted against ECM in the Adversary Proceeding are not

for “property damage” as that term is defined in the Penn National Policies, as required to trigger

coverage under the “Insuring Agreements” in the Policies.

         31.      The claims and damages asserted against ECM in the Adversary Proceeding

were not caused by an “occurrence” as that term is defined in the Policies, as required to

trigger coverage under the “Insuring Agreements” in the Policies.

         32.      The claims and damages asserted against ECM in the Adversary Proceeding

are expressly excluded from coverage under the Penn National Policies because the damages

claimed by ECM were expected or intended.

         33.      The claims and damages asserted against ECM in the Adversary Proceeding

are expressly excluded from coverage under the Penn National Policies as damages for which

ECM is obligated to pay by reason of the assumption of liability in a contract or agreement.

         34.      The damages claimed in the Adversary Proceeding are expressly excluded from

coverage under the Penn National Policies as damages to that particular part of real property

on which ECM, or any contractors or subcontractors working directly or indirectly on behalf of

ECM, were performing operations and such damages arose out of those operations.




                                                  9
22232900.v1
               Case 4:19-cv-00053-FL Document 1 Filed 04/09/19 Page 9 of 12
         35.     The damages claimed in the Adversary Proceeding are expressly excluded from

coverage under the Penn National Policies as damages to that particular part of real property that

must be restored, repaired or replaced because the work of ECM was incorrectly performed on it.

         36.     The damages claimed in the Adversary Proceeding are expressly excluded from

coverage under the Penn National Policies as to ECM’s work arising out of it or any part of it.

         37.     The Penn National Policies do not provide coverage to ECM for any of the claims

or damages resulting from the allegations contained in the Adversary Proceeding to the extent that

the claimed damages did not occur within the coverage periods of the Policies.

         38.     The damages claimed in the Adversary Proceeding are excluded from coverage

under the Penn National Policies because the damages claimed otherwise fall outside the scope of

the “Insuring Agreements” in the Policies or are excluded from coverage by one or more of the

policy exclusions.

         39.     Penn National requests this Court to declare the relative rights, duties, and

obligations of the parties to this action under the Penn National Policies with regard to the claims

and damages asserted against ECM in the Adversary Proceeding. Specifically, Penn National

requests this Court to declare, pursuant to 28 U.S.C. § 2201 and Rule 57 of the Federal Rules of

Civil Procedure, that Penn National has no obligation under the Policies to defend or indemnify

ECM for any costs it, or anyone on its behalf, incurs in defending the Adversary Proceeding,

and that Penn National has no obligation to indemnify ECM for any damages arising out of

the allegations contained in the Adversary Proceeding.

         40.     A genuine, actual and justiciable controversy between and among the parties to this

action has arisen and presently exists concerning coverage afforded by Penn National pursuant to




                                                 10
22232900.v1
              Case 4:19-cv-00053-FL Document 1 Filed 04/09/19 Page 10 of 12
the Penn National Policies, and Penn National is entitled to a declaratory judgment as to its

obligations and liabilities under the Policies.

         41.     This action is ripe for declaratory judgment pursuant to Rule 57 of

the Federal Rules of Civil Procedure as authorized by 28 U.S.C. § 2201, et seq. A final ruling by

this Court will determine the rights and obligations of Penn National and ECM, and will settle the

controversy among them as to the above-referenced insurance coverage issues.

         WHEREFORE, Plaintiffs, Penn National Security Insurance Company and Pennsylvania

National Mutual Casualty Insurance Company, respectfully pray the Court as follows:

         1.      That the Court declare and decree that ECM is not entitled to coverage

                 under the Penn National Policies for the claims asserted against ECM

                 in the Adversary Proceeding;

         2.      That the Court declare and decree that Penn National is not required to defend

                 ECM in the Adversary Proceeding;

         3.      That the Court declare and decree that Penn National is not obligated in any way to

                 pay any damages that may be awarded against ECM in the Adversary Proceeding;

         4.      That the costs of this action be taxed against the Defendant;

         5.      For a trial by jury on all issues so triable; and

         6.      For such other and further relief as the Court may deem just and proper.




                 This the 9th day of April, 2019.


                                                  GOLDBERG SEGALLA LLP


                                                    11
22232900.v1
              Case 4:19-cv-00053-FL Document 1 Filed 04/09/19 Page 11 of 12
                                         /s/ David L. Brown
                                         David L. Brown
                                         N. C. State Bar #: 18942
                                         David G. Harris II
                                         N. C. State Bar #: 35327
                                         800 Green Valley Road, Suite 302
                                         Greensboro, NC 27408
                                         Telephone: 336.419.4900
                                         Facsimile: 336.419.4950
                                         dbrown@goldbergsegalla.com
                                         dharris@goldbergsegalla.com
                                         Attorneys for Plaintiffs Penn National Security
                                         Insurance Company and Pennsylvania National
                                         Mutual Casualty Insurance Company




                                           12
22232900.v1
              Case 4:19-cv-00053-FL Document 1 Filed 04/09/19 Page 12 of 12
